Citation Nr: 1000327	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-26 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
including as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 
1970, including service in the Republic of Vietnam from 
December 1967 to December 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In February 2009, the Board remanded the claim for service 
connection for a respiratory disorder to RO via Appeals 
Management Center (AMC) in Washington, DC for further 
development.


FINDINGS OF FACT

The Veteran's respiratory disorder was discovered many years 
after service and has not been linked by competent evidence 
to service.


CONCLUSION OF LAW

A respiratory disorder was not incurred in or aggravated by 
service, and cannot be presumptively linked to service.  38 
U.S.C.A. § 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court held that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the Federal Circuit's framework (see Sanders v. 
Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA 
notice errors are presumptively prejudicial, in part, because 
it was "complex, rigid, and mandatory."  Id., at 1704.  The 
Supreme Court rejected the Federal Circuit's analysis because 
it imposed an unreasonable evidentiary burden on VA to rebut 
the presumption and because it required VA to demonstrate why 
the error was harmless, rather than requiring the appellant 
- as the pleading party, to show the error was harmful.  
Id., at 1705-06.  The Supreme Court stated that it had 
"warned against courts' determining whether an error is 
harmless through the use of mandatory presumptions and rigid 
rules rather than case-specific application of judgment, 
based upon examination of the record."  Id., at 1704-05.  
Thus, it is clear from the Supreme Court's analysis that, 
while the Veterans Court may conclude generally that a 
specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the 
context of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in May 
2005 and February 2009.  These letters informed him of the 
evidence required to establish his claim for service 
connection and of his and VA's respective responsibilities in 
obtaining supporting evidence.  The more recent February 2009 
letter also complied with Dingess, as it apprised him of the 
downstream disability rating and effective date elements 
of his claim.

There is no statute specifically dealing with service 
connection for asbestos-related diseases, nor has the 
Secretary of VA promulgated any specific regulations.  In 
1988, however, VA issued a circular on asbestos-related 
diseases that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans Administration, DVB Circular 21-88-8, Asbestos- 
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (January 31, 1997) (hereinafter "M21-1").  Also, 
an opinion by VA's Office of General Counsel discussed the 
development of asbestos claims. VAOPGCPREC 4-2000 (April 13, 
2000).

VA must analyze the Veteran's claim for service connection 
for asbestos-related disease under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  M21-1, Part VI, 7.21(b)(2), p. 7-IV- 
3 (January 31, 1997).  An asbestos-related disease can 
develop from brief exposure to asbestos.  Id.

With asbestos-related claims, the Board must also determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. App. 
120, 124-125 (1997) (while holding that the Veteran's claim 
had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  The RO must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, develop whether there was 
pre-service and/or post- service occupational or other 
asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency and exposure information 
discussed above.  M21-1, Part VI, 7.21(d)(1), p. 7-IV-3 and 
7-IV-4 (January 31, 1997).

The record shows the RO complied with the procedures for 
developing an asbestos-related claim.  The RO sent the 
Veteran a letter in June 2005 requesting details, including 
the nature of the disability he claims is related to asbestos 
exposure, the history of his exposure in service, and his 
history of employment after service.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
treatment records (STRs) and VA treatment records.  VA also 
obtained his private medical records from R.A.H., M.D.  
There is no indication of any outstanding records pertaining 
to his claim.  

VA also afforded the Veteran a medical examination in May 
2009 to determine whether he had a respiratory disability 
attributable to his military service.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, the AMC has substantially complied with the 
Board's February 2009 remand directives in further developing 
the claim.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Hence, no 
further notice or assistance to him is required to fulfill 
VA's duty to assist him in the development of his claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

II.  Service Connection for a Respiratory Disorder

A.	Direct Service Connection

The Veteran claims that he as a respiratory disorder as a 
result of asbestos exposure in service.  However for the 
reasons and bases discussed below, the Board finds that 
service connection for a respiratory disorder is not 
warranted.

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

For a showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established or is legitimately questionable, then evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2009).

The Veteran's STRs show treatment for chest colds in June 
1968 and March 1969 and a positive tine test for tuberculosis 
in July 1969.  However, the Veteran had normal chest X-rays 
in June 1967, July 1969, and May 1970.  As the Veteran's STRs 
show no treatment or diagnosis of a chronic respiratory 
disorder, these records provide evidence against his claim.  
See Struck v. Brown, 9 Vet. App. at 147.  

A VA chest X-ray from August 1988 shows mild emphysematous 
changes bilaterally.  A private chest X-ray from January 1995 
shows primary "s" and secondary "t" sized opacities involving 
six lung fields and thickening of the interlobar fissure.  
R.A.H., M.D., interpreted these X-ray findings as consistent 
with asbestosis.  However, VA chest X-rays from December 
1989, November 1991 and March 2005 were negative.

The Veteran's post-service medical records show he was first 
diagnosed with a respiratory disorder in August 1988, 18 
years after his separation from service.  This 18-year lapse 
between the conclusion of his military service and the onset 
of his symptoms provides compelling evidence against his 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Additionally, the Veteran has failed to show continuity of 
symptomatology during the many years since service to 
otherwise support this claim.  38 C.F.R. § 3.303(b); Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997).

A July 2009 VA examination found no evidence of asbestosis or 
an asbestos-related disorder.  The examiner diagnosed chronic 
obstructive pulmonary disease (COPD).  The examiner opined 
that the Veteran's COPD is caused by heavy cigarette smoking 
and exposure to second-hand smoke.  Since the examiner based 
his opinion on a thorough review of the record, the Board 
finds that his opinion constitutes compelling evidence 
against the claim for service connection.  See Wray v. Brown, 
7 Vet. App. 488, 493 (1995) (holding that the adoption of an 
expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if 
the expert fairly considered the material evidence seemingly 
supporting the Veteran's position).

As there was no respiratory disorder diagnosed in service or 
for many years after service, there is no basis on which to 
grant service connection on a direct basis.  However, the 
Veteran has asserted that his respiratory disorder is 
secondary to asbestos exposure in service.

B.	Secondary to Asbestos Exposure in Service

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting from asbestos exposure.  The date of this amended 
material is December 13, 2005.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA must 
analyze an appellant's claim for service connection for 
asbestosis or asbestos-related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at 
Subsection (f).  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at 
Subsection (b).  Inhalation of asbestos fibers can produce 
fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis), tumors, 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at 
Subsection (b).  

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether:  (1) service 
records demonstrate the veteran was exposed to asbestos 
during service; (2) development has been accomplished 
sufficient to determine whether the veteran was exposed to 
asbestos either before or after service; and 
(3) a relationship exists between exposure to asbestos and 
the claimed disease in light of the latency and exposure 
factors.  Id. at Subsection (h).  

As mentioned, the Veteran contends he was exposed to asbestos 
during his military service while repairing power generators.  
His service personnel records indicate that his military 
occupational specialty (MOS) was Power Generator Equipment 
Repairman.  While the Veteran's exposure to asbestos can be 
conceded based on his MOS, as stated above, the Veteran does 
not currently have an asbestos-related respiratory disorder.  
The July 2009 VA examination found COPD as the Veteran's only 
respiratory disorder and linked that disorder to cigarette 
smoking.  In a July 2009 addendum, the examiner stated that 
the Veteran's COPD was not related to asbestos exposure.   
See Wray v. Brown, 7 Vet. App. 488, 493 (1995).

The Board has also considered the Veteran's lay statements.  
Although the Veteran may believe that his respiratory 
condition is related to his military service, he is only 
competent to testify to his symptoms as he lacks the medical 
expertise to render a medical diagnosis or medical opinion as 
to the etiology of his condition.  See 38 C.F.R. § 
3.159(a)(2). 

As the Veteran has not been diagnosed with an asbestos-
related disorder and his currently diagnosed COPD has not 
been linked directly to service or to asbestos exposure in 
service, the Veteran can not be granted service connection 
directly or secondarily based on asbestos exposure.  For 
these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for a respiratory 
disorder.  And as the preponderance of the evidence is 
against his claim, the doctrine of reasonable doubt is not 
for application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  
Accordingly, the appeal is denied.


ORDER

The claim for service connection for a respiratory disorder 
is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


